ARMSTRONG, J.,
dissenting.
The majority concludes that the trial court properly refused to give defendant’s requested “choice of evils” instruction. It reasons that the threatened injury against which defendant purportedly acted — the consumption of hashish by his sons — was not imminent because defendant did not know when his sons would return home and consume the hashish. Because the choice of evils defense under ORS 161.200 applies only to actions undertaken to avoid an imminent injury, it concludes that the court properly refused to instruct the jury on the defense. I respectfully dissent. I believe that there is evidence in the record from which a jury could have found facts that satisfied the requirements of the defense. I therefore believe that the court erred in refusing to give the requested instruction.
Defendant testified that he took possession of the hashish that he found in his home in order to destroy it and thereby prevent his teenage sons from consuming it. One of the sons testified that the hashish was, in fact, his, so the jury could have found that defendant’s concern was well founded. *618Defendant did not know where his sons were and, hence, did not know when they would return home. According to the majority, it follows that the jury could not have found that the threatened consumption of the hashish was imminent, so the choice of evils defense did not apply to defendant’s act of taking possession of the hashish to destroy it and prevent the threatened consumption.
The majority is wrong. Defendant’s teenage sons lived in defendant’s home. Because of defendant’s work schedule, he generally was home only on weekends. He testified that he found the hashish sometime after 11:00 a.m. on Monday, March 15, 1999, when he returned home after a two-week absence. He hoped that his sons were in school at that time, but he did not know if they were. Based on that evidence, the jury could have found that defendant’s sons could have returned home at any time, which means that, without defendant’s intervention, they could have consumed the hashish promptly after defendant found it. Because the sons could have consumed the hashish promptly after defendant found it, the jury could have found that the threat of that consumption was an imminent threat and that defendant reasonably believed it to be an imminent threat. Consequently, the jury could have found that the injury against which defendant purportedly acted was an imminent injury.
The jury could have found that the other elements of the defense were satisfied as well. If defendant’s testimony were believed, he had to do something with the hashish. He could not simply leave it where he had found it. Further, the jury could have found that defendant’s act of taking possession of the hashish in order to destroy it was an emergency measure that was appropriate for him to take, based on the standard established by ORS 161.200 for the choice of evils defense. Under that standard, the action that defendant took — taking possession of the hashish — was justified and not criminal if, “according to ordinary standards of intelligence and morality, the desirability and urgency of avoiding” the consumption of the hashish by defendant’s sons “clearly outweigh[ed] the desirability of avoiding the injury sought to be prevented by the statute” that makes hashish possession unlawful. Because I believe that the jury could have found that defendant’s conduct met that standard, defendant was *619entitled to have the jury instructed on his choice of evils defense. I respectfully dissent from the majority’s contrary conclusion.